101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Nathaniel HOOVER, Petitioner.
No. 96-546.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Petition denied by unpublished per curiam opinion.  Nathaniel Hoover, Petitioner Pro Se.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Nathaniel Hoover filed a petition for a writ of mandamus alleging that the district court unduly delayed acting on his motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).


2
Our review of the record reveals that the delay in Hoover's action is attributable in part to Hoover's filing of an interlocutory appeal, and in part to a pending action for which Hoover's § 2255 has been stayed.  The delay in the district court is not unreasonable under these circumstances.  Accordingly, although we grant leave to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

PETITION DENIED